[Cite as In re G.W., 2022-Ohio-1678.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

IN RE G.W.                                    :
                                              :
Minor Child                                   :         No. 110938
                                              :
[Appeal by D.W., Mother]                      :



                               JOURNAL ENTRY AND OPINION

                JUDGMENT: REVERSED AND REMANDED
                RELEASED AND JOURNALIZED: May 19, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                                 Case No. AD18906317


                                        Appearances:

                Christina M. Joliet, for appellant.

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Joseph C. Young, Assistant Prosecuting
                Attorney, for appellee.


EMANUELLA D. GROVES, J.:

                Appellant-mother (“Mother”) appeals from the judgment of the

Cuyahoga County Common Pleas Court, Juvenile Division, granting permanent

custody of her minor child, G.W., to appellee, the Cuyahoga County Department of
Children and Family Services (“CCDCFS” or the “agency”).1 For the reasons that

follow, we reverse the juvenile court’s judgment and remand the matter for further

proceedings consistent with this opinion.

                         Procedural and Factual History

             On May 14, 2018, CCDCFS filed a complaint alleging that G.W., born

August 17, 2013, was a neglected, abused, and dependent child as defined by R.C.

2151.03(A)(3), 2151.031(B), and 2151.04(B). The complaint averred, in part, the

following particulars:

      1. Mother fails to provide a safe living environment for the child.
      Mother has failed to protect herself and child from a domestically
      violent boyfriend. Mother and a boyfriend have engaged in physical
      domestic violence in the presence of the child at least three times in the
      past four months and as recently as May 3, 2018.

      2. Mother has untreated mental health issues which interfere with her
      ability to provide care for the child. Mother has been diagnosed with
      bipolar disorder and depression but is not engaged with services to
      address her mental health. Mother has failed to comply with a court-
      ordered mental health assessment.

      3. Mother has two criminal convictions for driving while under the
      influence of alcohol. Mother has a criminal conviction for child
      endangering due to G.W. being a passenger in the vehicle during one of
      these incidents. Mother has unresolved matters before the Cleveland
      Municipal Court and the Berea Municipal Court due to non-payment.

      4. Mother uses marijuana while being the sole caregiver for the child.
      Mother has been referred to multiple substance abuse assessments but
      has failed to comply.




      1 The child’s father, C.E. (“Father”), is not a party to this appeal, but will be
referenced in the discussion to provide context.
      5. Father, C.E. (“Father”), has failed to support, visit, or communicate
      with the child on a consistent basis and has had minimal involvement
      with the child since birth.

             Along with the complaint, CCDCFS also filed a motion for pre-

dispositional temporary custody of G.W. to the agency. In support, the agency

indicated that G.W. was then in the care of a maternal aunt pursuant to a safety plan

that was executed on May 4, 2018, and set to expire on June 4, 2018. The juvenile

court granted predispositional temporary custody to CCDCFS.

             The agency developed and filed a case plan to assist Mother in

remedying the issues that led to CCDCFS’ involvement. To address Mother’s mental

health and substance-abuse issues, the agency required Mother to complete a

mental-health assessment, engage in counseling, and be compliant with all

medications. To address the domestic violence concerns, the agency required

Mother to participate in domestic violence classes.

             Additionally, to address Mother’s housing issue, the agency required

Mother to maintain stable, safe, and appropriate housing for herself and G.W.

Further, the case plan included counseling for G.W., who had witnessed ongoing

domestic violence in the home between Mother and Mother’s boyfriend. Finally, to

address the agency’s concern that Father had not established a relationship with

G.W., the case plan required that Father establish a parent-child relationship with

G.W. and make arrangements to begin providing financial support

             At a hearing on July 3, 2018, Mother denied the allegations in the

complaint. The juvenile court referred Mother to the public defender’s office for
legal assistance. The juvenile court also held in abeyance a motion filed by the

agency for temporary custody and ordered that G.W. remain in the placement with

the maternal aunt.

             On August 9, 2018, at an adjudicatory hearing, Mother again denied

the allegations of the agency’s complaint. After hearing testimony, the juvenile court

found the allegations were proven by clear and convincing evidence and proceeded

to adjudicate G.W. abused and dependent. The juvenile court also found that “the

child’s continued residence in or return [D.W.], Mother will not be contrary to the

child’s best interest.” In addition, the juvenile court ordered that upon verification

of Mother’s current housing, G.W. shall be returned to Mother and reside with her

at the domestic violence shelter.

             On October 9, 2018, CCDCFS filed a motion to amend its previously

filed motion for predispositional temporary custody to agency, to that of legal

custody to Mother, with protective supervision. In the brief in support, CCDCFS

stated it believed the prayer for relief was the disposition that was in G.W.’s best

interest. After a hearing held January 16, 2019, the juvenile court placed G.W. in

the protective supervision of CCDCFS.        The juvenile court also approved an

amended case plan requiring that Mother complete drug and alcohol assessments,

comply with substance-abuse treatment recommendations, and submit to random

drug tests. In addition, the juvenile court found that the permanency plan for the

child was legal custody to Mother.
             On May 6, 2019, CCDCFS filed a motion for first extension of

protective supervision, noting that the then order would be expiring on May 13,

2019. In the brief in support, CCDCFS stated:

      Mother has completed the following requirements: obtained and
      maintained safe and stable housing, is able to provide for the child’s
      basic needs, and completed an AOD assessment. However, Mother has
      not completed the following objectives of the case plan: a
      recommended intensive out-patient treatment program (“IOP”),
      requested drug screens, the recommended mental health and domestic
      violence services.

Following a hearing held on June 5, 2019, the juvenile court granted the agency’s

motion.

              On July 1, 2019, CCDCFS filed a motion to modify protective

supervision to temporary custody. In the affidavit filed in support of the agency’s

motion, caseworker Norma De Jesus (“De Jesus”) averred that, on June 29, 2019,

Mother and child were involved in a car accident, resulting in injuries to both. De

Jesus also averred that Mother was driving while severely intoxicated and that G.W.

was not properly restrained in the car. After a hearing, the juvenile court found there

was probable cause for removal of G.W. from Mother’s care and that there was not

a suitable relative, who was willing to be a temporary custodian. Thus, the juvenile

court committed G.W. to the emergency care and custody of the agency.

              At a hearing on September 23, 2019, Mother agreed to the agency’s

motion to modify protective supervision to temporary custody. By journal entry,

dated October 21, 2019, the juvenile court granted the agency’s motion for

temporary custody.
              On May 28, 2020, CCDCFS filed a motion to modify temporary

custody to legal custody to G.W.’s maternal grandmother, S.M. In support of the

motion, CCDCFS noted that prior to filing the motion, the agency developed a case

plan to facilitate reunification, but Mother had failed to complete the objectives.

CCDCFS also noted that the agency referred Mother for mental health, domestic

violence, and substance-abuse services, but Mother was not compliant. In addition,

CCDCFS noted that Mother did not have safe, stable housing, and was not compliant

with the terms of her probation to the Cuyahoga County Court of Common Pleas.

CCDCFS further noted that G.W.’s maternal grandmother was able to provide for

the child’s daily needs and was willing to provide a permanent home.

              On November 2, 2020, CCDCFS filed a motion to amend its prior

motion for legal custody to the maternal grandmother to a motion for permanent

custody. In support of the motion, CCDCFS asserted that the condition listed in R.C.

2151.414(B)(1) existed. Specifically, that G.W. had been in the temporary custody of

the agency for twelve or more months of a consecutive twenty-two-month period.

In the affidavit filed in support of the agency’s motion, caseworker Rayshawn

Eberhardt (“Eberhardt”) averred in pertinent part, as follows:

      2. The child was committed to the pre-dispositional temporary custody
      of CCDCFS on July 1, 2019

      3. The child was adjudicated abused and dependent on September 10,
      2018,

      4. The child was committed to the temporary custody of CCDCFS on
      October 25, 2019.
      5. A case plan was filed with Juvenile Court and approved which
      required that mother complete a substance abuse assessment and
      comply with treatment recommendations, comply with random drug
      screens, comply with mental health treatment and prescribed
      medication, complete domestic violence classes, maintain stable and
      appropriate housing, and maintain the ability to meet the child’s basic
      needs.

      6. Mother completed a substance abuse assessment and was
      recommended for IOP. Mother failed to comply with the substance
      abuse treatment recommendations and has failed to comply with
      random drug screens.

      7. Mother had failed to consistently comply with mental health
      treatment.

      8. Mother had not visited or communicated with the child since on or
      about August 2020.

              In response, on July 13, 2021, Mother filed a motion for legal custody

of G.W., asserting that she was ready and able to have physical care of G.W. and that

she had substantially complied with the case plan services.

              On July 20, 2021, the juvenile court held a dispositional hearing.

                                Dispositional Hearing

              At the hearing, CCDCFS presented the testimony of Eberhardt, who

testified in conformity with the above affidavit she provided in support of the

agency’s motion for permanent custody. Eberhardt, who inherited the case in

August 2020, testified that the case’s history revealed that Mother had not made

significant progress with the developed case plan and that Mother was inconsistent

in her engagement.

              Eberhardt testified that Mother completed a mental-health

assessment, but failed to follow through with individual counseling and that by the
time of the hearing, Mother’s compliance with the mental health component was

unknown. Eberhardt explained Mother failed to provide an updated release to

permit the provider to communicate with the agency, noting that she made efforts

to meet with Mother to obtain the release, but none ultimately successful.

               Eberhardt testified about the substance abuse component, noting

that Mother completed an IOP, began aftercare, and tried to maintain sobriety, but

that, as of December 2020, Mother had failed to submit to any of the agency’s

random drug screens. Eberhardt also noted that in December 2020, Mother self-

reported that she had relapsed.

              Eberhardt testified that Mother failed to complete the domestic

violence program the agency recommended, opting instead to complete an eight-

hour domestic violence class online. Eberhardt testified that the agency deemed the

online program insufficient, because of Mother’s long history of being in domestic

violent relationships.   Eberhardt explained that the agency requested, and the

provider agreed, to combine the domestic violence mental health components, but

Mother did not follow through.

              Eberhardt testified that the agency referred Mother to the Community

Collaborative for assistance with her housing needs. Eberhardt stated that towards

the latter part of 2020, Mother did have independent housing, but at the time of the

trial, Mother still lacked stable housing.

              Eberhardt testified she found it difficult to coordinate supervised

visits between Mother and G.W. Eberhardt stated that because Mother was not
consistent, the visits never became unsupervised. Eberhardt noted that G.W.

enjoyed the visits with Mother.

              Eberhardt testified that Mother was initially responsive to her

encouragement to engage in the case plan, but then later it became increasingly

difficult to reach Mother either by phone calls or by texts. Eberhardt noted being

able to reach Mother sporadically and eventually discovering that Mother had been

jailed, because of a probation violation.

              Eberhardt testified that G.W. was residing with a maternal aunt,

where her basic needs were being met and where she was thriving. Eberhardt

explained that the agency had planned to place G.W. with the maternal

grandmother, but those plans fell apart, when the maternal grandmother indicated

that, based on her work schedule, she would not be able to meet G.W.’s basic needs.

Eberhardt noted that the maternal grandmother offered that G.W.’s maternal aunt

would be the best person to care for the child and ensure that all needs were met.

              Eberhardt opined that returning G.W. to mother would not serve the

child’s best interest and recommended that the juvenile court grant the agency’s

motion for permanent custody.

              Thereafter, the juvenile court continued the proceedings, which

reconvened on September 17, 2021. At that time, G.W.’s guardian ad litem, Tom

Kozel, (the “GAL”), who previously filed a written report, orally recommended that

permanent custody be granted to the agency.
              The GAL noted that G.W. had been in the agency’s custody beyond

two years, that Mother had not been able to document extended sobriety, and that

the agency’s concern about Mother’s mental health issues remained. In addition,

the GAL noted that Mother had not procured safe and stable housing throughout

the history of the case. Finally, the GAL noted that G.W. was in a home, with a

relative that was committed to caring for the child.

              On October 4, 2021, the juvenile court journalized an entry

terminating all parental rights and granting permanent custody to the agency.

               Mother now appeals and raises the following sole assignment of error

for our review:

                                 Assignment of Error

      The trial court’s order granting permanent custody to the agency was
      not based upon sufficient clear and convincing evidence, was against
      the manifest weight of the evidence and it erred in finding permanent
      custody to be in the best interest of the child.

                                   Law and Analysis

              In her sole assignment of error, Mother argues the juvenile court

erred in granting permanent custody to the agency because the decision is not

supported by clear and convincing evidence, is against the manifest weight of the

evidence, and not in G.W.’s best interest.

              At the outset, we note, it is well established that a parent has a

fundamental right to raise and care for his or her child. In re L.M., 8th Dist.

Cuyahoga No. 106072, 2018-Ohio-963, citing In re C.F., 113 Ohio St.3d 73, 2007-

Ohio-1104, 862 N.E.2d 816, ¶ 28; In re K.H., 119 Ohio St.3d 538, 2008-Ohio-4825,
895 N.E.2d 809, ¶ 40. We recognize that termination of parental rights is “the family

law equivalent of the death penalty in a criminal case.” In re V.C., 8th Dist. Cuyahoga

Nos. 102903, 103061, and 103367, 2015-Ohio-4991, citing In re J.B., 8th Dist.

Cuyahoga No. 98546, 2013-Ohio-1704, ¶ 66, quoting In re Hoffman, 97 Ohio St.3d

92, 2002-Ohio-5368, 776 N.E.2d 485, ¶ 14.

               An appellate court will not reverse a juvenile court’s decision

awarding permanent custody to an agency if the judgment is supported by clear and

convincing evidence. In re J.M-R., 8th Dist. Cuyahoga No. 98902, 2013-Ohio-1560,

¶ 28. “Clear and convincing evidence” is that measure or degree of proof that is more

than a “preponderance of the evidence,” but does not rise to the level of certainty

required by the “beyond a reasonable doubt” standard in criminal cases. In re K.S.,

8th Dist. Cuyahoga No. 109928, 2021-Ohio-694, ¶ 15, citing In re M.S., 8th Dist.

Cuyahoga Nos. 101693 and 101694, 2015-Ohio-1028, ¶ 8, citing In re Awkal, 95

Ohio App.3d 309, 315, 642 N.E.2d 424 (8th Dist.1994), citing Lansdowne v. Beacon

Journal Publishing Co., 32 Ohio St.3d 176, 180-181, 512 N.E.2d 979 (1987). It

“produces in the mind of the trier of fact a firm belief or conviction as to the facts

sought to be established.” In re K.S. at ¶ 15, citing In re M.S. at ¶ 18.

               Therefore, we examine the record to determine whether the juvenile

court had sufficient evidence to meet the required degree of proof. “Judgments

supported by competent, credible evidence going to all the essential elements of the

case will not be reversed as being against the manifest weight of the evidence.” In

re L.W., 8th Dist. Cuyahoga No. 107708, 2019-Ohio-1343, at ¶ 24, citing In re T.S.,
8th Dist. Cuyahoga No. 92816, 2009-Ohio-5496, ¶ 24, citing State v. Schiebel, 55

Ohio St.3d 71, 74, 564 N.E.2d 54 (1990).

              The termination of parental rights is governed by R.C. 2151.414. In re

M.H., 8th Dist. Cuyahoga No. 80620, 2002-Ohio-2968, ¶ 22. R.C. 2151.414 sets

forth a two-part test courts must apply when deciding whether to award permanent

custody to a public services agency.

                      First Prong: R.C. 2151.414(B)(1)(a)-(e)

              Under the first prong, the juvenile court must find by clear and

convincing evidence one of the following five factors:

      (a) The child is not abandoned or orphaned, has not been in the
      temporary custody of one or more public children services agencies or
      private child placing agencies for twelve or more months of a
      consecutive twenty-two-month period, or has not been in the
      temporary custody of one or more public children services agencies or
      private child placing agencies for twelve or more months of a
      consecutive twenty-two-month period if, as described in division (D)(1)
      of section 2151.413 of the Revised Code, the child was previously in the
      temporary custody of an equivalent agency in another state, and the
      child cannot be placed with either of the child’s parents within a
      reasonable time or should not be placed with the child’s parents.

      (b) The child is abandoned.

      (c) The child is orphaned, and there are no relatives of the child who
      are able to take permanent custody.

      (d) The child has been in the temporary custody of one or more public
      children services agencies or private child placing agencies for twelve
      or more months of a consecutive twenty-two-month period, or the child
      has been in the temporary custody of one or more public children
      services agencies or private child placing agencies for twelve or more
      months of a consecutive twenty-two-month period and, as described in
      division (D)(1) of section 2151.413 of the Revised Code, the child was
      previously in the temporary custody of an equivalent agency in another
      state.
      (e) The child or another child in the custody of the parent or parents
      from whose custody the child has been removed has been adjudicated
      and abused, neglected, or dependent child on three separate occasions
      by any court in this state or another state.

R.C. 2151.414(B)(1)(a)-(e).

              Only one of the factors must be present for the first prong of the

permanent custody analysis to be satisfied. In re S.S., 8th Dist. Cuyahoga No.

109356, 2020-Ohio-3039, ¶ 28, citing In re L.W., 8th Dist. Cuyahoga No. 104881,

2017-Ohio-657, ¶ 28.

              In this matter, the juvenile court determined that the condition set

forth in R.C. 2151.414(B)(1)(d) applied. We note, R.C. 2151.414(B)(1)(d) permits a

juvenile court to grant a children services agency permanent custody of a child if, at

the time the agency files its permanent custody motion, the child has been in the

agency’s temporary custody for twelve or more months of a consecutive twenty-two-

month period. See In re C.W., 104 Ohio St.3d 163, 2004-Ohio-6411, 818 N.E.2d

1176, ¶ 26 (construing R.C. 2151.414(B)(1)(d) and explaining that before children

services agency can seek permanent custody under R.C. 2151.414(B)(1)(d), the child

must have been in agency’s temporary custody for at least twelve months before the

agency files a permanent custody motion).

              We further note, the time-period for R.C. 2151.414(B)(1)(d) is

calculated from when the child enters custody of the agency and the filing of the

motion for permanent custody. In re J.C., 8th Dist. Cuyahoga No. 106272, 2018-

Ohio-2234, ¶ 29, citing In re C.W., 104 Ohio St.3d 163, 2004-Ohio-6411, 818 N.E.2d

1176, ¶ 26.
               The juvenile court’s October 4, 2021 judgment stated in relevant part

that “the child, has been in temporary custody of a public children services agency

or private child placing agency for twelve or more months of a consecutive twenty-

two-month period.” Mother does not dispute the juvenile court’s finding under R.C.

2151.414(B)(1)(d). Indeed, the record established that at the time CCDCFS filed its

motion for permanent custody, on November 30, 2020, G.W. had been in the

agency’s temporary custody for approximately 16 months for purposes of R.C.

2151.414(B)(1).     Consequently,       the   juvenile    court’s    finding    that

R.C. 2151.414(B)(1)(d) applied is clearly and convincingly supported by the record.

               We point out, when R.C. 2151.414(B)(1)(d) applies, the trial court is

not required to make any other finding and can immediately proceed to the best-

interest determination. In re L.W., 8th Dist. Cuyahoga No. 107708, 2019-Ohio-1343,

¶ 26, citing In re T.H., 8th Dist. Cuyahoga No. 100852, 2014-Ohio-2985, ¶ 18; J.C.

at id.

               Because the juvenile court’s finding under R.C. 2151.414(B)(1)(d) is

clearly and convincingly supported by the record, the first prong of the permanent

custody analysis is satisfied in this case.

                            Second Prong: R.C. 2151.414(D)

               The second prong also requires the juvenile court to find by clear and

convincing evidence that granting permanent custody to the agency is in the best

interest of the child. Here, we review a trial court’s best-interest determination

under R.C. 2151.414(D) for an abuse of discretion. In re D.A., 8th Dist. Cuyahoga
No. 95188, 2010-Ohio-5618, ¶ 47. In this regard, ‘“[a] trial court’s failure to base its

decision on a consideration of the best interests of the child constitutes an abuse of

discretion.”’ In re N.B., 8th Dist. Cuyahoga No. 101390, 2015-Ohio-314, ¶ 60. “An

abuse of discretion is more than a mere error of law or judgment; it implies that the

court’s decision was unreasonable, arbitrary, or unconscionable.” Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

               R.C. 2151.414(D)(1) sets forth best-interest factors that the court

must consider when making the best-interest determination under R.C.

2151.414(D)(1), including

      (a) The interaction and interrelationship of the child with the child’s
      parents, siblings, relatives, foster caregivers and out-of-home
      providers, and any other person who may significantly affect the child;

      (b) The wishes of the child * * *;

      (c) The custodial history of the child, including whether the child has
      been in the temporary custody of one or more public children services
      agencies or private child placing agencies for twelve or more months of
      a consecutive twenty-two-month period * * *;

      (d) The child’s need for a legally secure permanent placement and
      whether that type of placement can be achieved without a grant of
      permanent custody to the agency;

      (e) Whether any of the factors in divisions (E)(7) to (11) of this section
      apply in relation to the parents and child.

               The juvenile court has considerable discretion in weighing these

factors. In re D.A. at ¶ 47. Although a trial court is required to consider each relevant

factor under R.C. 2151.414(D)(1) in making a determination regarding permanent

custody, “there is not one element that is given greater weight than the others
pursuant to the statute.” In re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, 857

N.E.2d 532, ¶ 56. Moreover, “[R.C. 2151.414(D)(1)] requires a weighing of all the

relevant factors * * * [and] requires the court to find the best option for the child * *

*.” Id. at ¶ 64.

                   In this matter, we begin our inquiry into the second prong by

observing that when laying out its best-interest considerations, the juvenile court’s

journal entry tracked the language of R.C. 2151.414(D)(1).          The journal entry

continued that “one or more of the factors in division (E) of section 2151.414 of the

Revised Code exist and the child cannot be placed with one of the child’s parents

within a reasonable period of time or should not be placed with either parent.” The

journal entry then stated that an award of permanent custody to the agency and

termination of Mother’s parental rights was in the child’s best interest.

                   The journal entry broadly states:

       The child is abandoned by her father.

       There are relatives of the child who are able to take permanent custody.

       Following the placement of the child outside the child’s home and
       notwithstanding reasonable case planning and diligent efforts by the
       agency to assist parents to remedy the problems that initially caused
       the child to be placed outside the home, the parent has failed
       continuously and repeatedly to substantially remedy the conditions
       causing the child to be placed outside the child’s home.

       The parent has demonstrated a lack of commitment toward the child
       by failing to regularly support, visit, or communicate with the child
       when able to do so, or by other actions showing an unwillingness to
       provide an adequate permanent home for the child.

       The [Mother] has placed the child at substantial risk of harm two or
       more times due to alcohol or drug abuse and has rejected treatment two
      or more times or refused to participate in further treatment two or
      more times after a case plan issued requiring treatment of the parent
      was journalized as part of a dispositional order issued with respect to
      the child or an order was issued by any other court requiring treatment
      of the parent.

      The parents are unwilling to provide food, clothing, shelter, and other
      basic necessities for the child or to prevent the child from suffering
      physical, emotional, or sexual abuse or physical, emotional, or mental
      neglect.

      The parent has abandoned the child.

      The parent has caused or allowed the child to suffer abuse or neglect
      makes the child’s placement with the child’s parent a threat to the
      child’s safety.

      The child has special needs.

               As recharacterized, the relevant portions of the journal entry would

correlate to findings under R.C. 2151.414(E)(1),(4),(9),(10),(14), and (16). However,

notwithstanding the juvenile court’s delineation above, we cannot say, after our

review, that the record contains clear and convincing evidence that permanent

custody to the agency is in G.W.’s best interest.

              Despite the juvenile court’s delineated findings, we have been given

reasons to pause. In our view, the critical testimony required to tip the scales in

favor of taking away a parent’s fundamental liberty interest is missing.

               We observe, the agency’s motion for permanent custody and, indeed

the central thrust at the dispositional hearing, was premised on Mother’s failure to

complete, to comply with, or to consistently engage in the objectives of the case plan.

As previously noted, in response to agency’s motion for permanent custody, Mother
filed a motion for legal custody of G.W., asserting that she was ready and able to care

for her child and that she had substantially complied with the case plan services.

               Specifically asserted in the motion:

      Mother represents that she has completed intensive-outpatient
      treatment at Signature Health, mental health treatment continues
      through Signature Health, previous engagement through Reavenwood
      while incarcerated, has completed consistent random drug screens
      through the probation department, and completed domestic violence
      classes through a previously approved online program. Mother also
      reports she is employed at Popeyes and has started a women’s group
      that meets regularly on zoom.

      Mother reports she continues to look for independent housing. While
      mother continues her ongoing search for independent housing, mother
      reports she has stable and appropriate housing with her mother (the
      child’s maternal grandmother) SM. Previously, the agency had found
      SM’s address sufficient to meet the child’s needs. Mother represents
      that her daughter has her own room in her grandmother’s home and
      she is able to reside there until she can move into independent housing.

      Mother reports that she has been consistently visiting with the child on
      weekends at the maternal grandmother’s home and some weekdays at
      her sister’s home (current placement for the child).

               We recognize that compliance with a case plan is not, in and of itself,

dispositive of the issue of reunification. In re S.C., 8th Dist. Cuyahoga No. 102349,

2015-Ohio-2280, ¶ 40, citing In re C.C., 187 Ohio App.3d 365, 2010-Ohio-780, 932

N.E.2d 360, ¶ 25 (8th Dist.); In re J.B., 8th Dist. Cuyahoga Nos. 98566 and 98567,

2013-Ohio-1706, ¶ 139.

              However, in this particularly difficult case, we are troubled that the

agency’s case worker was unable to confirm whether Mother had completed,

complied with, or was engaged in the case plan services. A clear indicium relates to

the substance abuse component of the case plan. Both the agency and Mother agree
that the IOP was completed. Then the paths diverged, with Mother claiming to have

completed consistent random drug screens through the county’s probation

department. However, as illuminated below, Eberhardt, who inherited Mother’s

case in August 2020, and was testifying almost a year later, was not armed with any

current information on Mother’s substance abuse compliance or lack thereof.

              The following exchange took place on the issue of the required

random drug screening:

      Q. And with regard to urine screens you’re aware that mother was — I
      apologize, your Honor. That mother was getting screened routinely by
      the Probation Department?

      A. Correct.

      Q. Was it for the Cuyahoga County Probation Department?

      A. It was, but the last contact I had with the Probation Department I
      want to say was last year.

      Q. So the last time you spoke with probation was October of 2020?

      A. I can’t recall the month, but I know it was sometime last year.

      Q. Okay. And you’re aware that they had urine screens available on
      mother, correct?

      A. Correct.

      Q. But you had not reached out to them this year regarding that?

      A. I tried, but I couldn’t get an updated release of information from
      mom which at our last –

      Q. So back in October did you ask for copies of the screens for probation
      last year when you spoke with the probation officer?

      A. Well, when I contacted him, yes, I did inquire about her drug
      screens.
      Q. My question is did you receive a copy –

      A. No, I did not.

      Q. Okay. By completing random screens through probation wouldn't
      that show that she is maintaining sobriety?

      A. Yes. However, she went to jail last year due to a probation violation.

      Q. And that was in September, correct?

      A. Yes.

      Q. Now, you’ve already testified that you don’t know mother’s current
      status with regard to services since January of 2021, correct?

      A. Correct.

                As reflected in the above excerpt, the case worker was aware that

Mother was being randomly screened by the probation department of the same

county as the agency yet failed to procure records that would either confirm

Mother’s compliance or lack thereof. Arguably, records that could have been

procured without Mother signing a release. Notably, the last time Eberhardt was in

contact with the probation department was approximately eight months prior to the

hearing.

                Other parts of the record, not necessary to recite here, show the

assigned case worker providing similar responses regarding other components of

Mother’s case plan. The responses were lacking in command of the current nature

of Mother’s compliance or lack thereof. Also, the responses did not rise to a level

that would have refuted Mother’s claims of substantial compliance.
              We are mindful that the case worker testified she lacked the proper

release to obtain the necessary records.         However, because of this critical

information gap, we are not imbued with the firm belief or conviction to uphold this

remedy of last resort.    As stated previously, but worthy of underscoring, the

termination of parental rights is ‘“the family law equivalent of the death penalty in a

criminal case.”’ In re J.B., 8th Dist. Cuyahoga No. 98546, 2013-Ohio-1704, at ¶ 66,

quoting In re Hoffman, 97 Ohio St.3d 92, 2002-Ohio-5368, 776 N.E.2d 485, ¶ 14.

              Following our review, we are unable to conclude, at this time, that the

present record contains clear and convincing evidence that terminating Mother’s

parental rights and granting permanent custody to CCDCFS was in G.W.’s best

interest. As such, we are constrained to conclude that the juvenile court’s decision

amounts to an abuse of discretion.

              Accordingly, we sustain the sole assignment of error.

               The juvenile court’s judgment is reversed, and the matter is

remanded for further proceedings consistent with this opinion.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EMANUELLA D. GROVES, JUDGE

EILEEN A. GALLAGHER, J., CONCURS;
SEAN C. GALLAGHER, A.J., DISSENTS (WITH SEPARATE OPINION)

SEAN C. GALLAGHER, A.J., DISSENTING:

              I respectfully dissent from the majority opinion and would affirm the

decision of the juvenile court granting the agency’s motion for permanent custody

of G.W.

              A review of the record in this case reflects that the juvenile court’s

decision to grant the motion for permanent custody was not against the manifest

weight of the evidence and that the juvenile court’s decision was in the best interest

of the child. When weighing the evidence, the reviewing court “must always be

mindful of the presumption in favor of the finder of fact.” Eastley v. Volkman, 132

Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 21.

              While the majority opinion points to some lingering uncertainties

about Mother’s possible compliance with some aspects of the original case plan,

those possible answers do not point to any component of the juvenile court’s

judgment that was not supported by clear and convincing evidence. In my view,

even if Mother could show some period of sobriety through drug screens completed

through the probation department, and even if efforts were made toward
compliance with some aspects of her case plan, the ultimate welfare of the child

remains the controlling principle to be observed. See In re B.C., 141 Ohio St.3d 55,

2014-Ohio-4558, 21 N.E.3d 308, ¶ 20, citing In re Cunningham, 59 Ohio St.2d 100,

106, 391 N.E. 2d 1034 (1974). After spending over two years in agency custody, G.W.

requires permanency and a safe and secure environment.

              Although the record is perhaps less robust than it could be, it appears

that this is largely a direct result of Mother’s inconsistent engagement with, or

disengagement from, her case plan services. Specifically, Mother failed to provide

an updated release of information related to her mental health and substance abuse

treatment — two of her case plan components — and was unresponsive to the agency

worker’s repeated attempts to contact her. Without undermining Mother’s claims

of progress in obtaining stable housing, receiving mental health treatment, and her

sobriety, Mother had been unable to document extended and consistent sobriety

throughout the duration of the case. Valid concerns remained given her lengthy

history of substance abuse. Specifically, Mother self-reported that she had relapsed

approximately seven months prior to the dispositional hearing. Additionally, at the

time of the trial, G.W. was placed with a maternal relative and was receiving trauma-

focused therapy and was “thriving” in this placement. In contrast, at the time of the

trial, Mother was living with a relative and had not secured stable housing suitable

for G.W.

              R.C. 2151.414(B)(1) permits a trial court to grant permanent custody

to the agency that filed the motion for permanent custody if it determines, “by clear
and convincing evidence, that it is in the best interest of the child” and that any of

the conditions in R.C. 2151.414(B)(1)(a) through (e) apply. In this case, the trial

court properly determined, and it is not disputed, that the condition set forth in R.C.

2151.414(B)(1)(d) applied, which requires that the child has been in the temporary

custody for 12 or more months of a consecutive 22-month period.

               Therefore, the essential question is whether the trial court’s best-

interest determination is supported by clear and convincing evidence in the record.

See In re K.H., 119 Ohio St.3d 538, 2008-Ohio-4825, 895 N.E.2d 809, ¶ 43. In the

instant matter, the juvenile court made findings consistent with granting permanent

custody under both R.C. 2151.414(D)(1) and (D)(2), which are alternative means for

reaching the best-interest determination. In re G.A., 8th Dist. Cuyahoga No.

108932, 2020-Ohio-2949, ¶ 61, citing In re M.K., 10th Dist. Franklin No. 09AP-1141,

2010-Ohio-2194, ¶ 22.

               Pursuant to R.C. 2151.414(D)(1), “[i]n determining the best interest of

a child * * *, the court shall consider all relevant factors, including, but not limited

to” the enumerated best-interest factors. “R.C. 2151.414(D)(1) does not require a

juvenile court to expressly discuss each of the best-interest factors in R.C.

2151.414(D)(1)(a) through (e). Consideration is all the statute requires.” In re A.M.,

166 Ohio St.3d 127, 2020-Ohio-5102, 184 N.E.3d 1, ¶ 31. A reviewing court must be

able to discern from the juvenile court’s decision that the court “consider[ed] the

enumerated factors,” but no express findings are required. Id. Also, “[t]here is not
one element that is given greater weight than the others pursuant to the statute.” In

re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, 857 N.E.2d 532, ¶ 56.

               Alternatively, pursuant to R.C. 2151.414(D)(2), if all four factors

enumerated thereunder apply, “permanent custody is in the best interest of the

child, and the court shall commit the child to the permanent custody” of the agency.

(Emphasis added.) A finding under R.C. 2151.414(D)(2) mandates that the trial

court find it is in the child’s best interest to be placed in the agency’s permanent

custody. In re A.S., 8th Dist. Cuyahoga Nos. 110422 and 110472, 2021-Ohio-3829,

¶ 42, citing In re G.A. at ¶ 59.

               In this case, the juvenile court’s judgment entry reflects that the court

specifically stated that it considered the factors under R.C. 2151.414(D)(1), which are

set forth in the court’s opinion. Additionally, the trial court determined that all the

factors under R.C. 2151.414(D)(2) applied and made findings as to each of those

factors. The trial court’s findings are supported by clear and convincing evidence in

the record. Therefore, the trial court’s award of permanent custody to the agency

should be upheld.

               For these reasons, I respectfully dissent.